Citation Nr: 1743509	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frost bite, to include bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2011 rating decision denied service connection for residuals of frostbite, to include bilateral hands and feet.

In the Veteran's November 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  As requested, a hearing was scheduled for October 20, 2016.  However, in an October 2016 communication from his representative, the Veteran asked to cancel the scheduled Board hearing.  38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

The Veteran does not have current residuals of frostbite or any cold injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite, to include bilateral hands and feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Facts and Analysis

The Veteran contends that he has residuals of frost bite, to include in his hands and feet.  He has indicated that the cold injury was incurred during boot camp.  

Service department records show that the Veteran served at Fort Benning, Georgia.  Service treatment records show that he was seen with a number of complaints but do not contain any information referable to cold injury.  Similarly, the Veteran reported a number of injuries and disabilities in the report of medical history he completed for separation from service; but he did not mention a cold injury.

On separation from service, the Veteran positively noted "cramps in legs" and "foot trouble".  See page 19 of Service Treatment Records/Separation Exam.  While it was noted that the Veteran's feet were normal, it was also noted that the Veteran reported "cramps in legs" and "charlie horse, stands up to get [rid] of them".  Id.  Further, it was noted the Veteran had Athlete's feet.  

VA outpatient treatment records dated from 2000 to 2001 also contain no reports of cold injury.

An October 2000, treatment record from Baptist Hospital, includes a complete medical history and physical examination, but does not include any mention of a cold injury.

In April 2001, the Veteran submitted an application for pension benefits reporting that he was unemployable due to a back disability; but did not mention a cold injury.  In July 2001, he completed an Income Net Worth and Employment Statement noting receipt of Social Security Administration disability benefits since 1990.  He noted diabetes and high blood pressure; but did not report a cold injury or its residuals.

VA has a duty to obtain relevant Social Security Administration (SSA) records; only when there is an indication that they may be relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran has not reported that his SSA benefits would contain any information regarding cold injury residuals.  His reports made in connection with his applications for pension benefits, indicate that they would not contain such information; because he reported that he was disabled by conditions that did not include cold injury residuals.

In May 2011, the Veteran received a diabetic foot examination from a private examiner.  A visual inspection of the Veteran's feet showed the feet appeared normal.  The examiner noted "normal sensation in feet bilaterally on monofilament exam."  See page 3 of May 2011 Examination. 

In September 2011, the Veteran complained to a private podiatrist of burning feet and suggested "I think I have frost bite in my feet."  See September 2011 Medical Record Authored by S.R., DPM.  The podiatrist diagnosed porokeratosis, which is a skin disorder.  The Veteran was provided a topical lotion and instructed in diabetic foot care.  

In December 2011, the Veteran was diagnosed as having advanced small fiber neuropathy of the right calf.  See December 2011 Bako Pathology Services Record.

In February 2012, the Veteran complained of burning pain to the top and bottom of both feet.  See February 2012 VA Treatment Record.  The examiner noted "sensation diminished from ankle to distal foot bilateral feet."  There were no open lesions, edema erythema or cellulitis to either foot.  The examiner noted the Veteran's skin temperature was warm and his toenails were without problems.  Id.  The diagnosis was diabetes mellitus neuropathies.

In January 2014, the Veteran received VA treatment.  He complained of having burning pain in his feet and "relates feeling cold to feet".  The examiner noted the Veteran related his symptoms to exposure to extreme cold weather while in boot camp.  There were no open lesions, edema, erythema or cellulitis to either foot.  The examiner noted the Veteran's skin temperature was warm and his toenails were without problems.  The diagnosis was diabetic neuropathy.  See January 2014 VA Treatment Records.

The Veteran is competent to report frostbite or cold injury in service.  His reports are of very limited probative value, given his contemporaneous reports made during service and when seen for post-service treatment prior to 2011.  During this period he completed fairly detailed reports of medical history that did not mention a cold injury.  He also sought treatment for other conditions, including leg cramps, during service, but apparently never sought treatment for a cold injury.  His more recent reports of in-service cold injury, were made in the course of his pursuit of VA compensation, and are outweighed by his contemporaneous reports and the clinical records created in-service and after.  Accordingly the preponderance of the evidence is against finding an in-service cold injury.

The Veteran is competent to report burning and abnormal sensations in his feet since exposure to cold weather during service, because these symptoms are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. at 465,469-71 (1994).  However, he lacks the medical expertise to say that these symptoms are residuals of a cold injury.  Jandreau v. Nicholson, 492 F.3d 1372,1377, n.4 (Fed. Cir. 2007).  Private and VA treatment providers have attributed the Veteran's symptoms to other causes, notably diabetic neuropathy.  

None of the medical professionals visited by the Veteran have found residuals of frostbite.  Two of the examiners were aware of the Veteran's reports that he suffered from frost bite, and neither confirmed his theory.  The Veteran has a current diagnosis of diabetic neuropathy in his feet.  The Veteran, however, has not contended, nor is there other evidence, that this is in any way related to service.  Ultimately there is no evidence of current residuals of cold injury of the feet or hands.

In consideration of the evidence, the Board therefore finds that service connection is not warranted.  As the preponderance of the evidence is against the claim of service connection for residuals of frost bite, to include bilateral hands and feet, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frost bite, to include bilateral hands and feet, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


